DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a National Stage of International Application No. PCT/JP2018/001070 filed January 16, 2018, claiming foreign priority based on Japanese Patent Application No. 2017-005293 filed January 16, 2017, Japanese Patent Application No. 2017-102915 filed May 24, 2017, and Japanese Patent Application No. 2017-183063 filed September 22, 2017. 
Status
This Office Action is in response to Applicants' Amendment filed on December 18, 2020 in which Claim 3 has been cancelled, Claim 1 is amended to change the breadth and scope of the claim, and new Claims 13-20 are added.  Claims 1, 2 and 4-20 are pending in the instant application, which will be examined on the merits herein.

The following ground of rejection of record in the previous Office Action are maintained.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rin JP-2010104768-A, provided with the PTO-892 dated 9/21/2020.
	Applicants claim a method of producing cellulose nanofibers, comprising impregnating cellulose with a fibrillation solution containing dimethylsulfoxide, at least one carboxylic acid anhydride selected from acetic anhydride and propionic anhydride, and sulfuric acid to fibrillate the cellulose.
	The Rin JP publication discloses a hydrolysis procedure that involve  Filter paper  cut into 3 mm squares with scissors, 2 g was put into a 200 ml beaker, and 50 ml of N,N-dimethylacetamide and 1-butyl-3-methyl chloride ionic liquid were placed therein. Imidazolium (60 g) was added, and the mixture was stirred at 80°C for 30 minutes with a magnetic stirrer, and then treated with an Ultra-Turrax homogenizer at 13000 rpm for 5 minutes. When the obtained fiber dispersion liquid was observed with an optical microscope, it was found that the fibers were fibrillated into micron-order single fibers, and a uniform state could be confirmed in the liquid.  To the ionic liquid dispersion of cellulose nanofibers 9 parts by weight of a 6 mol sulfuric acid aqueous solution was added, and a hydrolysis reaction was carried out at 90° C. for 20 minutes. Water-soluble components such as 1-butyl-3-methylimidazolium, N,N-dimethylacetamide, sulfuric acid, and water-soluble sugars were dissolved in distilled water by adding to distilled water, stirring, filtering, and washing to recover nanofibers.  The diameter of the cellulose nanofibers was about 50 nm, and the surface of the nanofibers was a smooth surface with no deposits (see Example 1 – paragraph nos. [0070] and [0071].  See paragraph no. [0016] pf the Rin JP publication wherein the N,N-dimethylacetamide as the organic solvent can be substituted with dimethylsulfoxide as used in instant Claim 4.  The above preparation of cellulose nanofibers by the Rin JP publication anticipates the instantly claimed method of producing cellulose nanofibers. 
Response to Arguments
Applicant's arguments filed December 18, 2020 have been fully considered but they are not persuasive. Applicants argue that when cellulose is subjected to hydrolysis, the length of cellulose become shorter.  The instantly claimed process recited in Claims 4-8 does not establish the length of the cellulose.  Accordingly, the rejection of Claims .

The following is a new ground or modified rejection necessitated by Applicants' amendment, filed on December 18, 2020, wherein the limitations in pending independent Claim 1 as amended now have been changed; Claim 2 depend from Claim 1, Claims 5-12 and 16-20 depend from Claim 4;  Claim 15 depend from Claim 13.  The limitations in the amended claims have been changed and the breadth of Claim 1 has been changed.  Therefore, rejections from the previous Office Action, dated September 21, 2020, have been modified and are listed below.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 2 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US Publication No. 2013/0303750 A1, provided with the PTO-892 dated 9/21/2020) in view of Miyawaki et al (US Patent No. 8,377,563 B, provided with the attached PTO-892).
	Applicants claim a cellulose nanofibers, which have an average fiber diameter in the range of 1 nm to 500 nm, and which have sulfate ester modified hydroxyl groups on surfaces of the cellulose nanofibers, wherein a viscosity of an aqueous dispersion of the cellulose nanofibers of 0.3 wt% aqueous dispersion of the cellulose nanofibers, at 25°C, number of revolutions 2.6 rpm, is from 500 mPa-s to 25,000 mPa-s, and wherein a TI value (2.6 rpm/26 rpm) of the 0.3 wt% aqueous dispersion of the cellulose nanofibers at 25°C is from 3 to 30.
	The Zhu et al publication discloses cellulose nanofibrils with the production of cellulose nanocrystals whereby the cellulose nanofibrils have surface sulfate ester functionalities (see paragraph no. [0009]).   Paragraph no. [0059] of the Zhu et al publication discloses a cellulose nanocrystal as having a sulfur content between 7-9 mg/g, which embraces the cellulose nanofiber sulfur content from 0.01 wt% to 35 wt.% recited in instant Claims 2 and 15.  See page 3, paragraph no. [0035] of the Zhu et al publication wherein the cellulose nanofibers are disclose as having a width of 5-200 nm, which embraces the cellulose nanofibrils reciting the claimed diameter range of 1 nm to 500 nm as recited in instant Claims 1, 13 and 14 .  
	The instantly claimed invention differs from the Zhu et al publication by claiming a viscosity of an aqueous dispersion of the cellulose nanofibers of 0.3 wt% aqueous dispersion of the cellulose nanofibers, at 25°C, number of revolutions 2.6 rpm, from 500 mPa-s to 25,000 mPa-s, and wherein a TI value (2.6 rpm/26 rpm) of the 0.3 wt% aqueous dispersion of the cellulose nanofibers at 25°C is from 3 to 30.  
	However, the Miyawaki et al patent discloses cellulose nanofibers having aqueous solution at a concentration of 2% having a viscosity of 500 to 7000 mPa•s, 
	The instant specification disclose that viscosity and thixotropy index (TI value) of an aqueous dispersion of the cellulose nanofibers were used as indicators of their fiber lengths and aspect ratios (see paragraph no. [0021] on page 19 of the specification).  The instant specification also that when the value of the viscosity and the TI value fall within particularly range, 500 mPa•s or more and 3 to 30, respectively, the state in which the average fiber diameter of the cellulose nanofibers is 500 nm or less and the aspect ratios thereof are 100 or more can be secured (see paragraph no. [0023]). It assume having the viscosity, the aspect ratio, and the diameter of the cellulose nanofiber, that the thixotropy index (TI value) can be estimated.  The Zhu et al publication discloses the cellulose nanofibrils thereof as having a length in the range from about 100 to about 5,000 nm; widths in the range from 5 to about 200 nm, and corresponding aspect ratios in the range from about 2 to about 1000 (see paragraph no. [0035]). The combination of the Zhu et al publication in view of the Miyawaki et al patent would estimate the thixotropy index to cover at least part of the TI value of 3 to 30.       
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Zhu et al publication with the teaching of the Miyawaki et al patent to reject the instant claims since both references disclose preparation of cellulose nanofibers.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the cellulose nanofibers disclosed in the Zhu et al publication with a cellulose nanofiber, whereby the aqueous solution comprising the cellulose nanofiber has a concentration of 2% having a viscosity of 500 to 7000 mPa•s , in view of the recognition in the art, as suggested by the Miyawaki et al patent, that such cellulose nanofiber can be effectively used as an additive for making paper.
Response to Arguments


Claims 9-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rin (JP-2010104768-A, provided with the PTO-892 dated 9/21/2020) as applied to Claims 4-8 above, and further in view of Chu (US Publication No. 20170106334 A1, provided with the PTO-892 dated 9/21/2020).
	Applicants claim a method of producing modified cellulose nanofibers, comprising the steps of: producing cellulose nanofibers by the method of claim 4; and reacting the resulted cellulose nanofibers to further react with an esterification modification agent or an urethanization modification agent to modify surfaces of the cellulose nanofibers.
The information disclosed in the Rin JP publication in the above rejection is incorporated into the current rejection, but is not repeated here.  The process disclosed in the Rin JP publication suggests cellulose nanofibers having sulfate ester modified hydroxyl groups on the surface of the cellulose nanofibers as recited in instant Claim 16.
	The instantly claimed method of producing cellulose nanofibers differs from the information disclosed in the Rin JP publication by claiming that the cellulose nanofibers are further reacted with an esterification modification agent or an urethanization modification agent to modify surfaces of the cellulose nanofibers.
	The Chu US publication discloses cellulose nanofibers undergoing esterification on the surface of the cellulose nanofibers (see Example 4), which embraces the method of further reacting cellulose nanofibers with an esterification modification agent recited in instant Claims 9-11 and 17-20.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the method of preparing cellulose nanofibers in the Rin JP publication of a procedure which further perform esterification on the surface of the cellulose nanofibers in view of the recognition in the art, as suggested by Chu US publication, that such a procedure increases the hydrophobicity of the surface of the cellulose nanofibers.
Response to Arguments
Applicant's arguments filed December 18, 2020 have been fully considered but they are not persuasive.  The rejection of Claims 9-11 and 16-20 being dependent from Claim 4 appears to rise or fall with the rejection of Claims 4-8, which is being maintained for the reason presented above.  Accordingly, the rejection of Claims 9-12 under 35 U.S.C. 103 as being unpatentable over Rin JP-2010104768-A as applied to Claims 4-8 above, and further in view of Chu (US Publication No. 20170106334 A1) is maintained for the reason of record.

The following ground of rejection of record in the previous Office Action are maintained.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rin JP-2010104768-A as applied to Claims 4-8 above, and further in view of Kohno et al (US Publication No. 20140234640 A1, provided with the PTO-892 dated 9/21/2020).
	Applicants claim a method of producing modified cellulose nanofibers, comprising the steps of: producing cellulose nanofibers by the method of claim 4; and reacting the resulted cellulose nanofibers to further react with an esterification modification agent or an urethanization modification agent to modify surfaces of the cellulose nanofibers.
The information disclosed in the Rin JP publication in the above rejection is incorporated into the current rejection, but is not repeated here.

	The Kohno et al US publication discloses cellulose nanofibers being chemically modified with isocyanates (see paragraph no. [0077]), which embraces the method of further reacting cellulose nanofibers with an urethanization modification agent recited in instant Claim 12.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Rin JP publication with the teaching of the Kohno et al US publication to reject the instant claims since both references disclose methods of producing cellulose nanofibers. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the method of preparing cellulose nanofibers in the Rin JP publication of a procedure which further perform urethanization modification on the surface of the cellulose nanofibers in view of the recognition in the art, as suggested by Kohno et al US publication, that such a procedure increases the hydrophobicity of the surface of the cellulose nanofibers. 
Response to Arguments
Applicant's arguments filed December 18, 2020 have been fully considered but they are not persuasive.  The rejection of Claim 12 being dependent from Claim 4 appears to rise or fall with the rejection of Claims 4-8, which is being maintained for the reason presented above.  Accordingly, the rejection of Claim 12 under 35 U.S.C. 103 as being unpatentable over Rin JP-2010104768-A as applied to Claims 4-8 above, and further in view of Kohno et al (US Publication No. 20140234640 A1) is maintained for the reason of record.

Summary
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 12 pm – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like


/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623